Citation Nr: 0008654	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-43 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of cerebrovascular accident with a history of 
right eye ptosis and Horner's syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945 and from May 1951 to July 1977.  

In a rating decision of August 1996, the Regional Office (RO) 
granted increased (10%) evaluations for the veteran's 
service-connected residuals of cerebrovascular accident with 
a history of right eye ptosis and Horner's syndrome, and 
chronic hepatitis.  The veteran voiced his disagreement with 
those determinations, and the current appeal ensued.  


FINDINGS OF FACT

1.  The veteran currently suffers from minimal, if any, 
residuals of his service-connected cerebrovascular accident. 

2.  The veteran's service-connected hepatitis is currently 
productive of not more than demonstrable liver damage with 
mild gastrointestinal disturbance.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the veteran's 
service-connected residuals of cerebrovascular accident with 
a history of right eye ptosis and Horner's syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Codes 6109-8007 (1998).  

2.  An evaluation in excess of 10 percent for service-
connected chronic hepatitis is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7345 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A Department of Veterans Affairs (VA) record of 
hospitalization dated in January 1983 reveals that the 
veteran was seen at that time for aortic valve replacement.  
On July 16, 1983, the veteran noted right-sided weakness and 
a drooping of his right eyelid, in addition to some numbness 
and decreased temperature sensation on the left side of his 
body.  Physical examination revealed the aforementioned 
findings, as well as incoordination of gait.  A neurologic 
consultation was obtained, and concluded that the veteran 
most probably had suffered a small stroke consistent with a 
lateral medullary syndrome (Wallenberg's syndrome).  The 
pertinent diagnoses noted at the time of discharge were 
aortic stenosis, aortic insufficiency; status post aortic 
valve replacement; and small cerebrovascular accident with 
resolving Horner's syndrome.  

A VA outpatient treatment record dated in mid-June 1993 is to 
the effect that the veteran was seen at that time following 
surgery for right eye ptosis.  Reportedly, at the time of 
evaluation, the veteran was "very pleased."  The clinical 
assessment was status post ptosis repair of the right eye in 
early May 1993, with "excellent result."

During the course of a VA cardiovascular examination in March 
1994, there was noted a history of non-A, non-B hepatitis, 
with two liver biopsies since 1983.  Reportedly, the veteran 
was being followed in the gastrointestinal clinic for chronic 
hepatitis.  On physical examination, the veteran's abdomen 
was protuberant, but with no organomegaly.  The pertinent 
diagnoses were status post aortic valve replacement, and 
stroke and chronic hepatitis, secondary to the aforementioned 
valve replacement.  Additionally noted was that residuals of 
the veteran's stroke were "mostly resolved."  

During the course of VA outpatient treatment in October 1994, 
it was noted that the veteran had undergone a number of blood 
transfusions, as well as liver biopsies, which revealed 
elevated liver function tests.  Physical examination was 
negative for the presence of any masses, and there was no 
palpable edge to the veteran's liver.  The clinical 
impression was chronic hepatitis C following exposure in 
January 1983 "secondary to transfusion."

VA outpatient treatment records dated in February and March 
1993 reveal that the veteran was seen at that time for 
follow-up of chronic hepatitis.  The clinical impression 
noted was chronic active hepatitis secondary to hepatitis C, 
with the veteran not a candidate for interferon due to his 
age and "co-morbidity."  

During the course of a VA ophthalmologic consultation in 
October 1995, the veteran stated that, on those occasions 
when he relaxed his right eye, it would start to "droop."  
Physical examination revealed the presence of moderate ptosis 
of the right eye.  The clinical impression was of recurrent 
ptosis of the right eye.  

In mid-January 1996, a VA neurologic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of an aortic valve replacement in January 1993, 
following which he experienced a stroke with left 
hemianesthesia and a loss of equilibrium, as well as a 
feeling that his left foot "was on fire."  At the time of 
said stroke, the veteran suffered no diplopia or vertigo.  
Reportedly, the veteran had developed hepatitis following his 
surgery, for which he was hospitalized for a period of 
21 days at a VA medical facility.  

At the time of examination, the veteran complained of a 
subjective loss of temperature sensation on the left side of 
his body, as well as a warm sensation in his left foot and 
distal lower leg, but nothing else.  Reportedly, the veteran 
had undergone surgery for a drooping right eyelid in February 
1993.  Physical examination revealed no objective neurologic 
changes.  There was no evidence of gait ataxia or 
disequilibrium, or of objective left hemianesthesia, nor was 
there any ptosis or Horner's syndrome.  Further examination 
revealed no reflex asymmetry, and no weakness of the upper or 
lower extremities when testing the proximal and distal 
muscles.  Cranial nerve testing from II to XII was within 
normal limits, as were visual fields.  On fundus examination, 
there was noted the presence of cataracts in both of the 
veteran's eyes.  

The clinical impression noted was of a stroke five days post 
aortic valve replacement at a VA medical facility in January 
1993, with initial symptoms of left hemianesthesia and a loss 
of equilibrium, with resolution at the present time.  The 
veteran's "major residual" consisted of a subjective loss of 
temperature on the left side of the body, as well as a warm 
sensation in the left foot and distal lower leg.  In the 
opinion of the examiner, the veteran's neurological 
examination "did not reveal any objective changes as a 
residual."  

On VA alimentary appendage examination approximately one week 
later, it was noted that the veteran was currently followed 
in the Gastrointestinal Clinic of the local VA medical 
center.  Reportedly, the veteran's liver function tests had 
been monitored, and had come down to near normal levels, 
though in the past "one year or so," they had gradually 
increased.  The veteran complained of easy fatigability; for 
example, some "tiring" following four minutes of mowing the 
lawn.  According to the veteran, he found it necessary "to 
rest for a while" before beginning to mow the lawn again.  
For this reason, work which used to take one hour now 
required approximately four hours to accomplish.  

During the course of the evaluation, it was noted that the 
veteran had no history of jaundice or yellow urine, nor any 
history of fever.  There was, however, a history of a 
cerebrovascular accident, as well as right eye ptosis and 
Horner's syndrome.  

On physical examination, the veteran voiced no complaints of 
abdominal discomfort.  Although he was obese, his abdomen was 
not distended, and his weight had not changed.  The veteran 
gave no history of nausea or vomiting.  While alluding to 
fatigue, this could possibly be construed as malaise.  The 
veteran had experienced no weight loss, nor had he suffered 
any generalized weakness other than fatigue.  

Physical examination of the veteran's eyes showed clear 
conjunctivae, and no icterus.  The veteran's abdomen was 
distended due to obesity, but his liver was not palpable.  
There was no tenderness present in the right upper quadrant, 
or in the area of the veteran's spleen.  The veteran's spleen 
was not palpable, and there was no evidence of other masses.  

According to the veteran, past laboratory tests included a 
rising gamma GTP and alkaline phosphatase, as well as a 
slight increase in SGOT and SGPT when tests in November were 
compared with those done in August of 1995.  Of some interest 
was the fact that an abdominal echocardiogram performed in 
the middle of 1995 showed cholelithiasis and a large liver, 
but no intrahepatic ducts.  The pertinent diagnosis noted at 
the time of examination was of a history of hepatitis C with 
rising SGOT, SGPT, gamma GTP and alkaline phosphatase, but 
with a GOT and GPT which were still within twice the normal 
range.  In the opinion of the examiner, the meaning of the 
"significant increase" in the veteran's gamma GTP and 
alkaline phosphatase was not clear, particularly in light of 
the presence of cholelithiasis on abdominal ultrasound.  
Accordingly, a repeat blood test was to be ordered, which, if 
it continued to show increasing alkaline phosphatase, was to 
be followed by an abdominal ultrasound in order to rule out 
extra or intrahepatic obstruction.  Were extra or 
intrahepatic obstruction to be ruled out, chronic hepatitis 
due to hepatitis C was a "reasonable diagnosis."  

On VA ophthalmologic examination in late January 1996, the 
veteran gave a history of age-related macular degeneration, 
for which, according to previous eye chart notes, visual 
fields had shown some decreased central sensitivity.  The 
veteran admitted to a stroke approximately five days after 
undergoing open-heart surgery in January 1983, following 
which he suffered "a droopy eyelid" on the right side.  This 
was reportedly diagnosed as a levator disinsertion which was 
repaired in May 1993.  

Currently, the veteran reported that his eyelid seemed to be 
"doing well" in the morning, though it was "slightly more 
droopy" in the evening toward the end of the day.  He 
additionally stated that he had been followed for "some 
cataracts," which were felt to be presurgical at the present 
time.  The veteran admitted to a history of multiple metallic 
foreign bodies in his eyes throughout the years, but with no 
apparent long-term sequelae.  

On physical examination, visual acuity at near in the right 
eye was 20/200 uncorrected, and 20/20 corrected.  At far, the 
veteran's right eye showed uncorrected visual acuity of 
20/20, and 20/40 "+2" corrected.  Previously conducted visual 
field testing reportedly showed evidence of central scotomas, 
thought to correlate with the veteran's age-related macular 
degeneration.  Slit lamp examination showed some ptosis in 
both eyes.  Fissure was 10 millimeters in the right eye, and 
12 millimeters in the left, with a function of 15 on the 
right and 14 on the left.  The veteran's conjunctivae, 
corneae, and anterior chambers were all within normal limits.  
The pertinent diagnoses noted at the time of examination were 
of a history of levator aponeurosis disinsertion in the right 
eye status post repair in May 1993; and a history of stroke, 
status post surgery in 1983, with no obvious correlating 
visual field changes.  

A VA record of hospitalization dated in August 1996 was 
significant for a diagnosis of "history of hepatitis C, with 
no symptoms."

During the course of VA outpatient treatment in mid-August 
1996, the veteran was described as exhibiting a slight 
jaundice color.  No pertinent diagnosis was noted.  

On subsequent VA outpatient treatment in November 1996, the 
veteran stated that his energy level was "low" and that he 
was still feeling "weak and tired."  There was no evidence of 
any actual jaundice, and the veteran denied both fever and 
chills.  

A VA abdominal echogram conducted in June 1997 showed no 
change from a previous examination in late September 1996.  
Once again, gallstones were visualized, and there were two 
small cysts over the veteran's left kidney.  No signs of 
hepatomegaly were seen, and no focal liver disease was 
identified.  The veteran's spleen measured approximately 12 
by 2 centimeters in length, which was felt to be within the 
upper limits of normal.  

In late October 1997, the veteran was seen for follow-up of 
chronic hepatitis C virus.  At the time of evaluation, the 
veteran complained of fatigue, but no jaundice, and no 
abdominal pain.  Reportedly, the veteran had not in the past 
received treatment with interferon, apparently due to his 
age.  

On physical examination, the veteran was in no acute 
distress, and there was no evidence of any jaundice.  His 
abdomen was nontender and soft, and there was no 
organomegaly.  The clinical assessment was of chronic 
hepatitis C virus, "asymptomatic."  

Analysis

The veteran in this case seeks increased evaluations for the 
service-connected residuals of a cerebrovascular accident, as 
well as for chronic hepatitis.  In that regard, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

In the present case, a review of the record discloses that, 
shortly following an aortic valve replacement in January 
1983, the veteran suffered a "small stroke" consistent with a 
lateral medullary syndrome.  While at the time of that 
stroke, the veteran experienced some right-sided weakness, in 
addition to a drooping of the right eyelid, and some numbness 
and decreased temperature sensation on the left side of his 
body, as of the time of a recent neurologic examination in 
January 1996, the "major (remaining) residual" consisted of a 
subjective loss of temperature on the left side, and a "warm 
sensation" in the left foot and distal lower leg.  The 
remainder of the neurologic examination was essentially 
unremarkable, with no evidence of gait ataxia or 
disequilibrium, no objective left hemianesthesia, no reflex 
asymmetry, and no ptosis or Horner's syndrome.  

The Board observes that the veteran's service-connected 
residuals of cerebrovascular accident are rated on the basis 
of an embolism involving the blood vessels of the brain, with 
a 100 percent evaluation assigned for a period of six months 
immediately following said embolism.  Thereafter, the 
evaluation is to be based on associated residual disability, 
with a minimum evaluation of 10 percent.  38 C.F.R. Part 4, 
Code 8007 (1998).  Related ptosis is considered equivalent to 
a visual acuity of 5/200 in the eye involved for rating 
purposes if the pupil is wholly obscured, and to 20/100 if 
the pupil is one-half or more obscured.  Evaluation is to be 
made on the basis of disfigurement where there is less 
interference with visual acuity.  38 C.F.R. Part 4, Code 6019 
(1998).  

The Board acknowledges that, in contrast to the findings on 
the aforementioned neurologic examination, on VA 
ophthalmologic examination in late January 1996, there was 
noted the presence of 1 ash ptosis in both of the veteran's 
eyes.  However, the veteran's corrected visual acuity in the 
right eye at that time was 20/20.  At present, there exists 
no evidence that the veteran suffers from other than minimal 
residual disability as a result of his service-connected 
cerebrovascular accident.  Nor is there any evidence that, as 
a result of the veteran's ptosis of the right eye, he 
experiences any "disfigurement."  Under such circumstances, 
the minimum schedular evaluation of 10 percent presently 
assigned is appropriate, and an increased rating is not 
warranted. 

Turning to the issue of an increased evaluation for the 
veteran's service-connected hepatitis, the Board observes 
that, at the time of the aforementioned VA examination in 
January 1996, there was in evidence "a significant increase" 
in the veteran's gamma GPT and alkaline phosphatase.  
However, the meaning of this increase was not altogether 
clear.  Moreover, at the time of said examination, the 

veteran showed no weight loss or generalized weakness other 
than fatigue.  His conjunctivae were clear, and there was no 
evidence of icterus.  The veteran's liver and spleen were not 
palpable, nor was there any tenderness, or evidence of other 
masses.  

The Board concedes that, during the period from August to 
November 1996, the veteran displayed what might best be 
considered a "slight" jaundice.  However, on VA abdominal 
echogram in June 1997, no hepatomegaly was in evidence, nor 
was any focal liver disease identified.  Shortly thereafter, 
in October 1997, the veteran voiced no complaints of 
abdominal pain or jaundice, noting only that he felt somewhat 
"fatigued."  Physical examination at that time revealed no 
evidence of jaundice, or of any tenderness or organomegaly of 
the veteran's abdomen.  The clinical assessment was of 
chronic hepatitis C virus, "asymptomatic."

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of infectious hepatitis 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  In order to warrant an 
increased, which is to say, 30 percent evaluation, there 
would, of necessity need to be demonstrated the presence of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restrictions or other orthopedic measures.  38 C.F.R. Part 4, 
Code 7345 (1998).  

As is clear from the above, the veteran currently experiences 
neither abdominal pain nor jaundice.  Nor is there any 
evidence that he currently suffers from more than mild 
gastrointestinal disturbance.  Indeed, as recently as October 
1997, the veteran's hepatitis was described as 
"asymptomatic."  Under such circumstances, the Board is of 
the opinion that the 10 percent evaluation currently in 
effect for the veteran's service-connected hepatitis is 
appropriate, and that an increased rating is not warranted.  



ORDER

An increased evaluation for the service-connected residuals 
of cerebrovascular accident with a history of right eye 
ptosis and Horner's syndrome is denied.  

An increased evaluation for service-connected chronic 
hepatitis is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 
- 11 -

- 11 -


